Decree of the Surrogate’s Court of Kings county affirmed, with costs, payable out of the estate. No opinion. Lazansky, P. J., Hagarty and Tompkins, JJ., concur; Scudder and Davis, JJ., dissent and vote for reversal, with the following memorandum: The advanced age and feeble condition of health of the testatrix, the provisions in former wills, the drafting of the new wills and the codicil under the direction of the physician and nurse by a lawyer of their selection, with provisions in the will making them beneficiaries directly or indirectly — all these are facts and circumstances from which inferences may fairly be drawn that undue influence was exercised over the mind of the testatrix; and the question should have been submitted to the jury to be determined as one of fact. (2 Alexander Wills, §§ 595, 597; 1 Jarman Wills [6th ed.], *36, *37, notes, pp. 66 et seq.; 1 Jessup-Redf. Surr. Prac. §§ 419, 423-427, and cases cited.) The codicil was executed but a few hours before the testatrix died. Strong proof is required under such circumstances to show that the contents of the codicil were made known to the testatrix and were fully understood by her. (Jarman, supra, *36.)